—Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (Dolan, J.), rendered October 11, 1995, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the court breached the plea agreement by imposing restitution, and failed to conduct a hearing to determine the amount of restitution and the *399defendant’s ability to pay, are unpreserved for appellate review (see, People v Ali, 233 AD2d 517; People v Jackson, 227 AD2d 644; People v Brown, 224 AD2d 437). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.